_.
                                                                        . .. .
>
                                           o...:...
\

,                OFFICE      OF THE   ATTORNEY   GENERAL       OF     TEXAS
,                                         AUSTIN
    GROYIERsKLL=~s
    ATe”“r*O&ll.a

               EOAOrablO A. 31. fklyaro
               CoAAtJrAttorney
               Dfillaaaounty
               Rlhara,  Taas

               Dear   Sira




                                                            uertlone      are

                                                      iAiOA 08 w QUWtiOA&l
                                                      erning the following




                                  4,5   and 6 ot said      cot hate     to do
                                 Board of Truetee; ror said Sohool
                      Dirtziat itr oitiasra, aAd tha terme of
                      ofrioe  0) said otfforrr, and trustees, whloh
                      reotions are as follawar
                                                                   863



Ronorablr A. W. Salyarr         we     2




     "'9.0.  4.   The oontrol and menagement or the
     Dam      woAsolidated Independent Sohool Nstriot
     is hereby vested IA a Board of MYBA (7) trustee8
     as above provided, rizr 0. X. Raillard, .K~ank8.
     yarwell, Frank Mi Tatum, George E. Mlker, Roy
     1. Thorn MA, F. EL Thomas, cuzdH. U. oouAt8,
     and the P r suo0d8aor8 in otiioe.

               Said _trurtees   rhall organize as 800~
     ;&&g    8 hot t&a8 eifeot, a8 map be praotloable,
    by eleotlng from their number a president, rice-
    pre8IdsAt, and IeOr~tary,     @id  racy also shot or
    appoint suoh other otiioere      and employess ae they
    may deem aeoessary,     who may   or   are0 not   be aembete
    of rald Board, aad my, ii raid Board-•leotr PO
    to do,  provide for the aasea&wmt and colleotlon
    o? tale8 by Its own a8aeamor aAd oolleotor, othn-
    wise said rohool taxes shall be a88esssd and ool-
    looted am provided by the Osnaral Law, by the
    County Aasmrror and Coileotor  of taxed.

    m)Seo, 6. The term of ofrior of the 8etan (7)
    trz      above named rhall be divided Into two
    (2) dirlslons, aa follow8: The,first threr
    aamd tomserve until the goneral eleotlon of
    trustee8 fop fnde eBdrBt Sohool Diatrlots,
    held a8 proYlded iip law, in the year 192l,aAd
    the last iour named trustee8 to serve until the
    genersl eleotlon of truatea8, as provided by
    law, ln the pear 1922, and until their 8uooe8aor8
    ahall be elsoted, and shall qualify.'
    Wy questiona ariee ou) of 'the protlslone    of
    said Section 6,   For a Auabsr of yeUs    tollowlng
    the passage of this Aot thb eobool trustees ot
    said Distrlot were eleoted a8 provided    IA said
    Sootion 6, that 18 three trustsss w8ra sleotsd
    in one yesr for a two ypr   term, and, in the
    f6llowIng ysqr four trustees were slootsd for
    a two peer tern,,and so on In rotatloa. Bowever
    aaveral years ago the provlsionm of eald Sootion
    6 were Ignored by the truat6es of said School
    Rlmtriot  and lnsteailof sleeting trustees a8
                                                                             864


Bonoreble A. W.       Salyarr        Pw      3

    provided therein the praotlae of eleotlng
    trtmteer  for three year term waa bagual two
    818oted one pear, tvo eleoted tha tollowing
    year,  SAd three the following ysar, all for
    a thrse year tera\ aAa so on in rotation.
    That praOti8e began            OYer    tweltr        year8   ago
    and obtains  t&day,

    "All Crueterr  8ertIng now ware elsoted under
    the preeer.t urangnaad.
    *'Ro qWStIOA8          of lOOA        intsrert        hare   presented
    thaarelre8,
    *he   the dL@OtiOAS and terms  of  Otfioe   of the
    trustee8  Of Dalhart Consolidated Independen$
    Sobool Dirtrlet oontrolled by the eprolal sot
    Of th0 trgirlaturr  oreating  raid Dlatrlot?

    *If the abors question is anowlrred in the
    ltflr ma tlts
                pleaas an8w6r th18 gUest.iont
    Are the trustees who are now serving and who
    were eleoted for three year term da raoto
    oriiorrr?

    “I am Of the OQiAiOA that both qWJStiOA8 should
    be  ansrarsd in the atfir%atire.    It is IPJ oon-
    timtiM that there har bsen AO law parred rlnoe
    tha enaotman8 of the Speolal Aot waloh wopld
    ohsnge or have aAy lireot    whataoavar cm Seotloa
    6 of eeld Spoolal Aot.    There have been levers1
    law8 parred whereby prorlsioA8 were made for
    the 8leotloB of trurtses. Yoet of the88 aotr
    or artloles hare to do with yartioular DIatrIotr,
    and thi8 Sob001 Dintriot in quartion is not
    subjeot to the prorlrions of any of tham beoause
    of the faot that the largest olty In this Sohool
    Dlrtrlot I8 Dalhart, T8xas with a opulatlon of
    4,691 aooordlng to the lart P'edera  P CeAaus. The
    0al.yartIsles Ohat might hsrr applied to the
    Dalhart cOASOlia8tOd   IAaepeAdeAt Suhool DIrtrlo$,
    In A$ opl~lon, are Artlolar 277&, 2757 cnd 2758.
    I do not bslIeYe they epply beoause Artiolr     277&a
    provider    for    Dirtriots     oreated        in    a   oertain
    manner other than by Sp6oial Aot of the La&ala-
    ture, and the Dalhart Consolidated Inde endent
    Sohool Dlstriot was ln existenoa prior e0 the
    eAaOt%eA$ of Artlole 277h And had followed
      .




 Honorable A. a. Salyarr   Page 4




     Seotlon 6 oreatlng raid Dlstrlot for ertsral
     yeam.   Art1018 2758 would not apply In that
     Dalhart Conaolldated Indapcndont Sshool Dlstriot
     was created by a +eoisl Aot and not aa provided
     In Artlola 2757.
    *The tollowIng oaeem seerato hold quita olsarly
    that proriaione   of SpeoIal Aota oresting sohool
    dlatrlota oontrol ovar ganeral lohool lam.     I
    have iailed   to find any general law rnparording
    or attempting to bhtangrthe Speolal Aot la question
    rlnor Its anaotmrat.    I refer you to the tolls-sing
    oagea; 256 S.W. 672; 277 5. 1. 7511 and partioulerlg
    ;$s;ot!on 7 thereor    on page 754 266 3. w. 607;
         e a. 10261 204 S.W. 115; 2A3 9. f‘.11781 277
    5. 8. 971 61 S.W. 114) 65 s. #I,(2) 414; your
    opinion No. O-593; and 85 5. w. (2) 853. In thr
    laet sited daae, smith va. Morton Independent
    Sohool Dlatrlot deoldad by the Court of Civil
    Appeal6 of Amarillo, Taxsr, In 1935, the Court
    uphold the spsolal Aot oresting said Distrlot
    lnsorar aa It provided ror the sldotlon of three
    trustee8 and held that the sleetion In ssld
    Diatriot of alx truatbea was unauthoriaed. That
    Court went further ad held 8het the alx trustees
    ware not da faoto offloere because there was no
    de jure offIoe. I quite agmo with that holding,
    but I bellevs the faota In my oaaa olrarly ahow
    the trustees to be de iaoto baaansa the Spealal
    Aot provldsd for nevsn trustses and aavon truetsss
    have been sleeted, bra raoognlzed as auoh and era
    holding of?Ios. I have no trouble with thk-aooond
    qusatlaa propounded to you but I do need the
    ralsht of your oplnloa on it.
    ‘1 azn enolorlng a oopp of the Speolal .4otoraatlng
    the Dalhart Conaolldatsd Independent Sohool DIrtHot,
    whioh you may ua8 for rsteremoe and oonTanianoorn
          Wo havr hsretofora dlaousaed a rlzilar question
Ino~~n~on NO. O-593, a 00py Of which oplai~onwe dIlOlOSe
        .
     ,

                                                                           866

lionorabla        A. S. Slayara      Palie 5



                   Ko wlah to thank you for    &ring   u8 thr bsnaflt
oi       your   reaaaroh  In oonnaotlon with   the quaatloaa  propounded
w        YOU*
                                      Your8 very   truly